 


110 HR 2083 IH: To amend the Energy Policy and Conservation Act to improve energy standards for home appliances, and for other purposes.
U.S. House of Representatives
2007-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2083 
IN THE HOUSE OF REPRESENTATIVES 
 
May 1, 2007 
Mr. Gordon of Tennessee (for himself and Mr. Pickering) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend the Energy Policy and Conservation Act to improve energy standards for home appliances, and for other purposes. 
 
 
1.Energy standards for home appliances 
(a)Definition of energy conservation standardSection 321(6)(A) of the Energy Policy and Conservation Act (42 U.S.C. 6291(6)(A)) is amended by striking or, in the case of and inserting and, in the case of residential clothes washers, residential dishwashers,. 
(b)Refrigerators, refrigerator-freezers, and freezersSection 325(b) of the Energy Policy and Conservation Act (42 U.S.C. 6295(b)) is amended by adding at the end the following: 
 
(4)Refrigerators, refrigerator-freezers, and freezers manufactured on or after January 1, 2014Not later than December 31, 2010, the Secretary shall publish a final rule determining whether to amend the standards in effect for refrigerators, refrigerator-freezers, and freezers manufactured on or after January 1, 2014.. 
(c)Residential clothes washers and dishwashersSection 325(g)(4) of the Energy Policy and Conservation Act (42 U.S.C. 6295(g)(4)) is amended by adding at the end the following: 
 
(D)Clothes washers 
(i)Clothes washers manufactured on or after January 1, 2011A residential clothes washer manufactured on or after January 1, 2011, shall have— 
(I)a modified energy factor of at least 1.26; and 
(II)a water factor of not more than 9.5. 
(ii)Clothes washers manufactured on or after January 1, 2015Not later than December 31, 2011, the Secretary shall publish a final rule determining whether to amend the standards in effect for residential clothes washers manufactured on or after January 1, 2015. 
(E)Dishwashers 
(i)Dishwashers manufactured on or after January 1, 2010A dishwasher manufactured on or after January 1, 2010, shall use not more than— 
(I)in the case of a standard-size dishwasher, 355 kWh per year or 6.5 gallons of water per cycle; and 
(II)in the case of a compact-size dishwasher, 260 kWh per year or 4.5 gallons of water per cycle. 
(ii)Dishwashers manufactured on or after January 1, 2018Not later than January 1, 2015, the Secretary shall publish a final rule determining whether to amend the standards for dishwashers manufactured on or after January 1, 2018.. 
(d)DehumidifiersSection 325(cc) of the Energy Policy and Conservation Act (42 U.S.C. 6295(cc)) is amended— 
(1)in paragraph (1), by inserting and before October 1, 2012, after 2007,; and 
(2)by striking paragraph (2) and inserting the following: 
 
(2)Dehumidifiers manufactured on or after October 1, 2012Dehumidifiers manufactured on or after October 1, 2012, shall have an energy factor that meets or exceeds the following values: 
 
 
Product Capacity (pints/day)Minimum Energy Factor (liters/kWh) 
 
Up to 35.001.35 
35.01–45.001.50 
45.01–54.001.60 
54.01–75.001.70 
Greater than 75.002.5. . 
2.Energy Star programSection 324A(d)(2) of the Energy Policy and Conservation Act (42 U.S.C. 6294a(d)(2)) is amended by striking 2010 and inserting 2009. 
 
